Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Comments
The examiner notes applicant’s response to the 112 rejection of claim 22 in the remarks filed 4-22-2022.  In response, the examiner withdraws the claim rejection.
The examiner notes the AF claim amendment filed 4-22-2022 has not been entered.
The examiner withdraws all rejections to all claims.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Guy Gosnell.
The application has been amended as follows: 
US PATENT APPLICATION NO. 16/625,597

1. – 20.   Cancelled

21.	(Currently Amended)  A method for processing a multi-channel input audio signal representing a sound field into a multi-channel output audio signal in accordance with a predefined loudspeaker layout, the method comprising for at least one frequency band: 
obtaining spatial audio parameters that are descriptive of spatial characteristics of said sound field; 
estimating a signal energy of the sound field represented by the multi-channel input audio signal, wherein estimating the signal energy of the sound field represented by the multi-channel input audio signal comprises computing a respective input signal energy for channels of the multi-channel input audio signal; and computing the signal energy as a sum of the input signal energies across channels of said multi-channel input audio signal;
estimating, based on said signal energy and the obtained spatial audio parameters, respective output signal energies for channels of the multi-channel output audio signal according to said predefined loudspeaker layout;
determining a maximum output energy 
deriving, on basis of said maximum output energy, a gain value for adjusting sound reproduction gain in at least one of said channels of the multi-channel output audio signal in synthesis with the multi-channel output audio signal.

22.	(Previously Presented)  The method according to claim 21, wherein said at least one frequency band comprises a plurality of non-overlapping frequency sub-bands and wherein operations of the method are carried out separately for said plurality of non-overlapping frequency sub-bands.

23.	(Previously Presented)  The method according to claim 21, wherein said multi-channel input audio signal comprises two or more audio signals that represent a sound captured by respective two or more microphones of a microphone array.

24.	(Previously Presented)  The method according to claim 21, wherein said multi-channel input audio signal comprises one or more intermediate audio signals derived from two or more audio signals that represent a sound captured by respective two or more microphones of a microphone array. 

25.	(Previously Presented)  The method according to claim 21, further comprising deriving the spatial audio parameters through analysis of the multi-channel input audio signal. 

26.	(Previously Presented)  The method according to claim 21, wherein the spatial audio parameters are useable for deriving the output audio signal on basis of the input audio signal.

27.	(Cancelled)  

28.	(Cancelled)  



29.	(Previously Presented)  The method according to claim 21, wherein deriving the gain value comprises deriving the gain value as a predefined function of the determined maximum output energy.

30.	(Previously Presented)  The method according to claim 29, wherein said predefined function models an increasing piece-wise linear function of two or more linear sections, where the slope of each section is smaller than that of the lower sections.

31.	(Previously Presented)  The method according to claim 29, wherein said predefined function is provided by a predefined gain lookup table that defines a mapping between a maximum energy and a gain value for a plurality of pairs of maximum energy and gain value, and wherein deriving the gain value comprises identifying maximum energy of the gain lookup table that is closest to said determined maximum energy.

32.	(Previously Presented)  The method according to claim 31, further comprising selecting the gain value that according to the gain lookup table maps to the identified maximum energy of the gain lookup table.

33.	(Cancelled)  

34.	(Previously Presented)  The method according to claim 21, wherein the synthesis of the multi-channel output audio signal is performed on basis of the multi-channel input audio signal using said spatial audio parameters and the derived gain value, and wherein the method further comprises:
synthesizing the multi-channel spatial audio signal comprises deriving a respective output channel signal for each channel of the multi-channel output audio signal on basis of respective audio signals in one or more channels of the multi-channel input audio signal in dependence of the spatial audio parameters, wherein said derivation comprises adjusting a signal level of at least one of the output channel signals by the derived gain value.

35. 	(Previously Presented)  The method according to claim 34, wherein said derivation comprises adjusting a signal level of each of said output channel signals by the derived gain value.

36. 	(Previously Presented)  The method according to claim 21, wherein the multi-channel input audio signal is provided from a microphone array comprising a plurality of microphones arranged in predefined positions.

37. 	(Previously Presented)  The method according to claim 21, wherein the spatial audio parameters comprises at least one of:
a direction of arrival, defined by an azimuth angle and/or an elevation angle derived on basis of the multi-channel input audio signals; or
a direct-to-ambient ratio derived at least in part on basis of coherence between the multi-channel input audio signals.

38. 	(Previously Presented)  The method according to claim 21, wherein the sound field represented by the multi-channel input audio signals comprises a directional sound component and an ambient sound component, where the directional sound component comprises one or more directional sound sources that each have a respective certain position in the sound field and where the ambient sound component comprises non-directional sounds in the sound field.

39. 	(Currently Amended)  An apparatus comprises at least one processor; and at least one memory including computer program code, which when executed by the at least one processor, causes the apparatus to: 
obtain spatial audio parameters that are descriptive of spatial characteristics of a sound field; 
estimate a signal energy of the sound field represented by a multi-channel input audio signal, wherein the apparatus is caused to estimate the signal energy of the sound field represented by the multi-channel input audio signal by computing a respective input signal energy for channels of the multi-channel input audio signal; and computing the signal energy as a sum of the input signal energies across channels of said multi-channel input audio signal; 
estimate, based on said signal energy and the obtained spatial audio parameters, respective output signal energies for channels of a multi-channel output audio signal according to a predefined loudspeaker layout; 
determine a maximum output energy 
derive, on basis of said maximum output energy, a gain value for adjusting sound reproduction gain in at least one of said channels of the multi-channel output audio signal in synthesis of the multi-channel output audio signal.

40. 	(Previously Presented)  The apparatus according to claim 39, wherein the apparatus is configured to process, in at least one frequency band, the multi-channel input audio signal representing the sound field in accordance with the predefined loudspeaker layout.

41.	(Currently Amended) A method for processing a multi-channel input audio signal representing a sound field into a multi-channel output audio signal in accordance with a predefined loudspeaker layout, the method comprising for at least one frequency band: 
obtaining spatial audio parameters that are descriptive of spatial characteristics of said sound field; 
estimating a signal energy of the sound field represented by the multi-channel input audio signal by computing a respective input signal energy for channels of the multi-channel input audio signal; and computing the signal energy as a sum of the input signal energies across channels of said multi-channel input audio signal;
estimating, based on said signal energy and the obtained spatial audio parameters, respective output signal energies for channels of the multi-channel output audio signal according to said predefined loudspeaker layout;
determining a maximum output energy 
deriving, on basis of said maximum output energy, a gain value for adjusting sound reproduction gain in at least one of said channels of the multi-channel output audio signal.

42.	(Previously Presented) The method according to Claim 41, the method further comprising synthesizing the multi-channel output audio signal on basis of the multi-channel input audio signal using said spatial audio parameters and the derived gain value.



Allowable Subject Matter
Claims 21-26,28-32,34-42, are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed combination of signal processing in the prior art spatial audio processors that adapt based on detected maximum energy levels.

			
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 10, 2022